  4:20-cv-03063-JMG-CRZ Doc # 48 Filed: 08/23/21 Page 1 of 1 - Page ID # 152




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

3D DESIGNS, INC.,

                       Plaintiff,                                   4:20CV3063

        vs.
                                                                  SHOW CAUSE
RYAN MITCHELL                                                       ORDER

                       Defendant.



       On July 16, 2021, the Court entered an order (Filing No.44) denying what the court
construed as Defendant Ryan Mitchell’s motion to set aside entry of default (Filing No.
41). Thus, having denied Defendant Mitchell’s motion, the court found that default has
been validly entered against him in this case.

       However, more than a month has passed since the court affirmed the Clerk’s entry
of default (Filing No. 40) and Plaintiff has not taken any further action to litigate this matter
or to otherwise seek judgment against Defendant Mitchell. Plaintiff has not explained the
failure to take any additional action. Given the failure to progress this matter, the court
must again ask Plaintiff to show cause for its want of prosecution in this case.

       Accordingly, IT IS ORDERED that Plaintiff is given until September 13, 2021 to
show cause why the court should not dismiss for want of prosecution the claims brought
by Plaintiff against Defendant Mitchell. The failure to timely comply with this order may
result in dismissal of the claims filed by Plaintiff without further notice. The Clerk shall
provide a mailed copy of this order to Defendant Mitchell at his address of record.


       Dated this 23rd day of August, 2021.

                                                    BY THE COURT:

                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
